DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/28/2021 has been entered. Claims 2-10 and 19-21 are currently pending. Applicant’s amendments to the claims have overcome the objections and 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 01/29/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Thibodeau on 05/03/2021.
The application has been amended as follows: 
9. (Currently Amended) An antenna for use in a vehicle comprising: 
a rectangular cavity having conductive walls, 
a plurality of radiating elements disposed in a reference plane located above the rectangular cavity, such that each radiating element comprises a planar surface having four or more sides, with groups of two or more radiating elements forming an array and further disposed in a defined pattern such that at least one side of a selected radiating element in a given array is aligned at an angle less than 90 degrees with respect to an upper edge of at least one of the conductive walls; and further wherein 

with the radiating elements further disposed in a defined pattern such that at least one side of a selected radiating element is aligned in parallel with a least one side of another radiating element of each array element, and also disposed within the reference plane; and 
a combining network comprising: 
a pair of 180 degree hybrid combiners, for feeding respective array element pairs AC and DB; 
a first diplex circuit, for providing a first set of figure of eight patterns AC and DB; and 
a second diplex circuit, for proving a second set of figure of eight patterns.

Allowable Subject Matter
Claims 2-10 and 19-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 04/28/2021, as well as the claim amendments made above in the examiners amendment, and, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Apostolos (US 2013/0187726), Apostolos (US 7,623,075), Lee (US 9,123,992), Llorens del Rio (US 2010/0253585), Johnson et al. (US 2018/0040960), Hilsebecher et al. (US 2011/0118784), and the other cited references are all cited as teaching some elements of the claimed invention including a rectangular cavity having conductive walls, a plurality of rectangular cavity, hybrid combiners, and diplex circuits. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845